 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244

 4

 5 Attorney for Defendant
   NASSIR MICHAELS
 6

 7

 8                                     IN THE UNITED STATES DISTRICT COURT

 9                                         EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                    CASE NO. 2:19-cr-00040-JAM
12                                         Plaintiff,             STIPULATION REGARDING
                                                                  CONTINUANCE OF STATUS
13   v.                                                           CONFERENCE; FINDINGS AND
                                                                  ORDER
14   NASSIR MICHAELS
15                                         Defendant.
16

17                                                          STIPULATION

18             The defendant, Nassir Michaels, by and through his counsel, Toni White, and the

19 Government, by and through its counsel, Vincenza Rabenn, hereby stipulate as follows:

20             1.        By previous order, this matter was set for status on January 7, 2020

21             2.        By this stipulation, defendant now moves to continue the status conference until

22 February 11, 2020 at 9:15 a.m., and to exclude time between January 7, 2020, and February 11,

23 2020, under Local Code T4.

24             3.        The parties agree and stipulate, and request that the Court find the following:

25                       a)        Discovery review is ongoing. Currently, defense counsel is in possession of

26             196 Bates Stamped pages as well as 39 DVDs containing video and audio files.

27                       b)        Counsel for defendant desires this time to continue to review discovery, to

28             continue to consult with her client, review the current charges, conduct investigation and
                                                           1
          Stipulation and [Proposed] Order for Continuance of
          Status Hearing and for Exclusion of Time
 1        research related to the charges and to discuss potential resolutions with her client and

 2        otherwise prepare for trial.

 3                  c)        Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny her the reasonable time necessary for effective preparation, taking

 5        into account the exercise of due diligence.

 6                  d)        The Government does not object to the continuance.

 7                  e)        Based on the above-stated findings, the ends of justice served by continuing

 8        the case as requested outweigh the interest of the public and the defendant in a trial within

 9        the original date prescribed by the Speedy Trial Act.

10                  f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

11        3161, et seq., within which trial must commence, the time period of January 7, 2020 to

12        February 11, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

13        B(iv) [Local Code T4] because it results from a continuance granted by the Court at

14        defendant’s request on the basis of the Court’s finding that the ends of justice served by

15        taking such action outweigh the best interest of the public and the defendant in a speedy trial.

16        ///

17        ///

18        ///

19        ///

20        ///

21        ///

22        ///

23        ///

24        ///

25        ///

26        ///

27

28
                                                           2
     Stipulation and [Proposed] Order for Continuance of
     Status Hearing and for Exclusion of Time
 1          ///

 2          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 3 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 4 a trial must commence.

 5

 6          IT IS SO STIPULATED.

 7

 8
     Dated: January 2, 2020                                       PHILLIP A. TALBERT
 9                                                                Acting United States Attorney
10
                                                                  /s/ VINCENZA RABENN
11                                                                VINCENZA RABENN
                                                                  Assistant United States Attorney
12

13
     Dated: January 2, 2020                                       /s/ TONI WHITE
14                                                                TONI WHITE
                                                                  Counsel for Defendant
15
                                                                  NASSIR MICHAELS
16

17

18                                                FINDINGS AND ORDER
19          IT IS SO FOUND AND ORDERED this 2nd day of January, 2020.
20

21                                                           /s/ John A. Mendez
                                                             THE HONORABLE JOHN A. MENDEZ
22                                                           UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28
                                                              3
       Stipulation and [Proposed] Order for Continuance of
       Status Hearing and for Exclusion of Time
